Citation Nr: 0027930	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
June 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 1997 
and December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  

The evidence of record appears to have raised the issues of 
entitlement to service connection for major depression, a 
personality disorder, and hepatitis C.  As these claims have 
not been developed for appellate review, they are referred to 
the RO for appropriate action.  See Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993).  

In September 2000, the veteran withdrew his request for a 
hearing before a Veterans Law Judge.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the case shall be remanded to the agency 
of original jurisdiction specifying the actions to be 
undertaken.  See 38 C.F.R. § 19.9 (1999).  

The VA Form 21-22, the Appointment of Veterans Service 
Organization as Claimant's Representative, executed in March 
1996 reflects the appointment of the Disabled American 
Veterans.  A specific claim may be prosecuted at any one time 
by only one recognized organization, attorney, agent or other 
person properly designated to represent the appellant.  See 
38 C.F.R. § 20.601 (1999).  In this case, an attorney, on 
behalf of the veteran, in September 2000 submitted additional 
evidence directly to the Board.  The cover letter attached to 
the evidence reflects that the attorney did not represent the 
veteran and that the veteran did not object to the review by 
the VARO of the enclosed documents.  It appears that this was 
an attempt to waive agency of original jurisdiction 
consideration in favor of direct consideration by the Board.  
Since the attorney is not the veteran's representative, the 
attorney's statement on behalf of the veteran does not 
constitute a valid waiver.  Therefore, the new evidence 
submitted in support of the claims of entitlement to service 
connection for PTSD and schizophrenia must be returned to the 
RO for its consideration.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to these claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

The RO should readjudicate the claims of 
entitlement to service connection for 
PTSD and schizophrenia based on all the 
evidence of record, to include the 
evidence received in September 2000.  The 
RO should make specific determinations as 
to whether the claims are well-grounded.  
If the claims are well-grounded, then, 
the RO should complete any necessary 
development.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



